RULE 150. BENCH WARRANTS.

(A) In a court case when a bench warrant is executed, the case is to proceed in
accordance with the following procedures.

       (1) When a defendant or witness is arrested pursuant to a bench warrant, he or
       she shall be taken without unnecessary delay for a hearing on the bench warrant.
       The hearing shall be conducted by the judicial officer who issued the bench
       warrant, or, another judicial officer designated by the president judge or by the
       president judge's designee to conduct bench warrant hearings.

       (2) In the discretion of the judicial officer, the bench warrant hearing may be
       conducted using two-way simultaneous audio-visual communication.

       (3) When the individual is arrested in the county of issuance, if the bench
       warrant hearing cannot be conducted promptly after the arrest, the defendant or
       witness shall be lodged in the county jail pending the hearing. The authority in
       charge of the county jail promptly shall notify the court that the individual is being
       held pursuant to the bench warrant.

       (4) When the individual is arrested outside the county of issuance, the authority
       in charge of the county jail promptly shall notify the proper authorities in the
       county of issuance that the individual is being held pursuant to the bench
       warrant.

       (5) The bench warrant hearing shall be conducted without unnecessary delay
       after the individual is lodged in the jail of the county of issuance on that bench
       warrant.

              (a) When the bench warrant is issued by the supervising judge of a “multi-
              county” investigating grand jury, the individual shall be detained only until
              the supervising judge is available to conduct the bench warrant hearing.

              (b) In all other cases, the individual shall not be detained without a bench
              warrant hearing on that bench warrant longer than 72 hours, or the close
              of the next business day if the 72 hours expires on a non-business day.

       (6) At the conclusion of the bench warrant hearing following the disposition of
       the matter, the judicial officer immediately shall vacate the bench warrant.

       (7) If a bench warrant hearing is not held within the time limits in paragraph
       (A)(5)(b), the bench warrant shall expire by operation of law.

(B) As used in this rule, "judicial officer" is limited to the magisterial district judge or
common pleas court judge who issued the bench warrant, or the magisterial district
judge or common pleas court judge designated by the president judge or by the
president judge’s designee to conduct bench warrant hearings, or in Philadelphia, trial
commissioners and Philadelphia Municipal Court judges.


            COMMENT: This rule addresses only the procedures to be
            followed after a bench warrant is executed, and does not
            apply to execution of bench warrants outside the
            Commonwealth, which are governed by the extradition
            procedures in 42 Pa.C.S. § 9101 et seq., or to warrants
            issued in connection with probation or parole proceedings.

            For the bench warrant procedures when a witness is under
            the age of 18 years, see Rule 151.

            Paragraph (A)(2) permits the bench warrant hearing to be
            conducted using two-way simultaneous audio-visual
            communication, which is a form of advanced communication
            technology. See Rule 103. Utilizing this technology will aid
            the court in complying with this rule, and in ensuring
            individuals arrested on bench warrants are not detained
            unnecessarily.

            Once a bench warrant is executed and the defendant is
            taken into custody, the bench warrant no longer is valid.

            To ensure compliance with the prompt bench warrant
            hearing requirement, the president judge or the president
            judge’s designee may designate only a magisterial district
            judge to cover for magisterial district judges or a common
            pleas court judge to cover for common pleas court judges.
            See also Rule 132 for the temporary assignment of
            magisterial district judges. In Philadelphia, the current
            practice of designating trial commissioners and
            Philadelphia Municipal Court judges to conduct bench
            warrant hearings is acknowledged in paragraph (B).

            It is expected that the practices in some judicial districts of a
            common pleas court judge (1) indicating on a bench warrant
            the judge has issued that the bench warrant is a “judge only”
            bench warrant, or (2) who knows he or she will be
            unavailable asking another common pleas court judge to
            handle his or her cases during the common pleas court
            judge's absence, would continue.

            Paragraph (A)(5)(a) recognizes the procedural and
            substantive differences between “multi-county” investigating
            grand jury proceedings and all other proceedings in the court
            of common pleas, including a county investigating grand
                                            2
jury, by eliminating the time limit for conducting the bench
warrant hearing when the bench warrant is issued by the
multi-county investigating grand jury supervising judge. See
Rules 240-244 and 42 Pa.C.S. § 4544. When the
supervising judge issues a bench warrant, the bench warrant
hearing must be conducted expeditiously when the
supervising judge is available.

Paragraph (A)(6) requires the judicial officer to vacate the
bench warrant at the conclusion of the bench warrant
hearing. The current practice in some judicial districts of
having the clerk of courts cancel the bench warrant upon
receipt of a return of service is consistent with this
paragraph, as long as the clerk of courts promptly provides
notice of the return of service to the issuing judge.

It is incumbent upon the president judge or the president
judge’s designee to establish procedures for the monitoring
of the time individuals are detained pending their bench
warrant hearing.

For the procedures concerning violation of the conditions of
bail, see Chapter 5 Part C.

As used in this rule, "court" includes magisterial district judge
courts.

For the bench warrant procedures in summary cases, see
Rules 430(B) and 431(C).

For procedures for the detention of witnesses, see Rule
522.

For the arrest warrants that initiate proceedings in court
cases, see Chapter 5, Part B(3)(a), Rules 513, 514, 515,
516, 517, and 518. For the arrest warrants that initiate
proceedings in summary cases, see Chapter 4, Part D(1),
Rules 430(A) and 431(B).



NOTE: Adopted December 30, 2005, effective August 1,
2006; Comment revised October 24, 2013, effective January
1, 2014 [.] ; amended December 7, 2018, effective April 1,
2019.



                               3
*           *            *            *           *            *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining new Rule 150 providing procedures for
bench warrants published with the Court’s Order at 36 Pa.B. 184,
2006 (January 14, 2006).

Final Report explaining the October 24, 2013 Comment revision
adding a cross-reference to new Rule 151 published with the Court’s
Order at 43 Pa.B. 6654 (November 9, 2013).

Final Report explaining the December 7, 2018 amendment regarding
procedures for the detention of witnesses pursuant to Rule 522
published with the Court’s Order at 48 Pa.B.         (      , 2018).




                                  4
RULE 151. BENCH WARRANT PROCEDURES WHEN WITNESS IS UNDER AGE OF
         18 YEARS.

 (A) In a court case when a bench warrant for a witness under the age of 18 years is
executed, except as provided in this rule, the case is to proceed in accordance with the
procedures in Rule 150.

 (B) Upon execution of the warrant for a minor witness, the arresting officer immediately
shall inform the proper judicial officer and a parent or guardian of the minor witness of
the arrest of the minor witness.

(C) Execution of Bench Warrant in County of Issuance

      (1) If the judicial officer who issued the bench warrant, or another judicial officer
      designated by the president judge or by the president judge’s designee, is not
      available to conduct the bench warrant hearing without unnecessary delay, the
      minor witness shall be taken before the on-call judge of the court of common
      pleas.

             (a) The on-call judge shall determine whether to release the witness or to
             detain the witness pending the bench warrant hearing. If the bench
             warrant specifically orders detention of the minor witness, the on-call
             judge shall not release the witness.

             (b) If the on-call judge determines the witness must be detained, the
             witness shall be detained in a detention facility. The on-call judge shall
             notify the parent or guardian of the minor witness of the detention.

      (2) The minor witness shall not be detained without a bench warrant hearing on
      that bench warrant longer than 24 hours, or the close of the next business day if
      the 24 hours expires on a non-business day.

(D) Execution of Bench Warrant Outside County of Issuance

      (1) The minor witness shall be taken before a common pleas court judge of the
      county of arrest without unnecessary delay and in no case later than the end of
      the next business day.

      (2) The judge shall identify the minor witness as the subject of the bench
      warrant, decide whether detention as a minor witness is necessary, and order
      that arrangements be made immediately to transport the minor witness to the
      county of issuance.

      (3) If transportation cannot be arranged immediately, the minor witness shall be
      released unless the bench warrant specifically orders detention of the witness. In

                                             5
this case, the minor witness shall be detained in an out-of-county detention
facility.

(4) If detention is ordered, the minor witness shall be brought to the county of
issuance within 72 hours from the execution of the bench warrant.

(5) If the time requirements of this paragraph are not met, the minor witness
shall be released.


      COMMENT: This rule was adopted in 2013 to establish the
      procedures when a witness subject to a bench warrant is
      under the age of 18. The procedures following the execution
      of a bench warrant set forth in Rule 150 apply to cases when
      the witness is under the age of 18, except as otherwise
      provided in this rule.

      Paragraph (B) ensures that the judicial officer who issued
      the bench warrant is aware that the minor witness has been
      arrested, and that a parent or guardian of the arrested minor
      witness is notified of the arrest.

      The procedures in paragraph (C) for cases in which the
      bench warrant is executed in the county of issuance,
      recognize the need, when the issuing judicial officer is
      unavailable, to conduct the bench warrant hearing, for the
      common pleas court judge who is on call to determine
      whether a minor witness may be released or must be
      detained. If the minor witness is detained, the bench warrant
      hearing must be held no later than the end of the next
      business day. If the bench warrant hearing is not conducted
      within this time period, the minor witness must be released.

      The minor witness may not be detained in an adult facility
      pending a bench warrant hearing.

      In cases in which the bench warrant is executed outside the
      county of issuance, the minor witness must be transported to
      the county of issuance within 72 hours of the execution of
      the bench warrant, and the bench warrant hearing must be
      conducted by the end of the next business day.

      As used in this rule, ‘‘minor witness’’ means a witness who is
      under the age of 18 years, and ‘‘proper judicial officer’’
      means the judicial officer who issued the bench warrant, or,


                                     6
      another judicial officer designated by the president judge or
      by the president judge’s designee.

      When a witness under the age of 18 years is to be
      detained pursuant to Rule 522, the procedures in this
      rule are applicable.


      NOTE: Adopted October 24, 2013, effective January 1, 2014
      [.] ; Comment revised December 7, 2018, effective April
      1, 2019.



*           *             *             *             *               *



COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the October 24, 2013 adoption of new Rule
151 providing procedures for bench warrants when a witness is under
the age of 18 published with the Court’s Order at 43 Pa.B. 6655
(November 9, 2013).

Final Report explaining the December 7, 2018 Comment revision
regarding procedures for the detention of witnesses pursuant to Rule
522 published with the Court’s Order at 48 Pa.B.         (      ,
2018).




                                    7
RULE 522. DETENTION OF WITNESSES.


(A) After an accused has been arrested for any offense, upon application of the
attorney for the Commonwealth or defense counsel, and subject to the provisions of this
chapter, a court may set bail for any material witness named in the application. The
application shall be supported by an affidavit setting forth adequate cause for the court
to conclude that the witness will fail to appear when required if not held in custody or
released on bail. Upon receipt of the application, the court may issue process to bring
any named witnesses before it for the purpose of demanding bail.

(B) If the material witness is unable to satisfy the conditions of the bail bond after
having been given immediate and reasonable opportunity to do so, the court shall
commit the witness to jail, provided that at any time thereafter and prior to the term of
court for which the witness is being held, the court shall release the witness when the
witness satisfies the conditions of the bail bond.

(C) Upon application, a court may release a witness from custody with or without bond,
or grant other appropriate relief.

(D) If process has been issued pursuant to paragraph (A) for a material witness
who is under the age of 18 years, the procedures provided in Rule 151 shall
apply.


              COMMENT: This rule does not permit a witness to be
              detained prior to the arrest of the defendant, since an
              arrest might never take place and the witness could be
              held indefinitely.

              "Conditions of the bail bond" as used in this rule include
              the conditions set forth in Rule 526(A) and the conditions
              of release defined in Rules 524, 527, and 528.

              Pursuant to paragraph (C), a witness may be released on
              his or her own recognizance conditioned upon the witness'
              written agreement to appear as required. See Rule 524.

              This rule does not affect the compensation and expenses
              of witnesses under the Judicial Code, 42 Pa.C.S. § 5903,
              or the provisions of the Uniform Act to Secure the
              Attendance of Witnesses from Within or Without a State in



                                             8
      Criminal Proceedings. See 42 Pa.C.S. §§ 5963(c) and
      5964(b) relating to bail.

      In cases in which bail is set for a material witness pursuant
      to this rule, the court should consider all the types of
      release permitted in Rule 524 and the conditions of
      nonmonetary release upon bail available under Rule 527.
      When a material witness is to be detained, the court
      should impose the least restrictive means of assuring that
      witness’ presence, including the use of release on the
      witness’ own recognizance or release upon other
      nonmonetary conditions, such as electronic monitoring,
      especially when the witness has limited financial means to
      post monetary bail.


      NOTE: Former Rule 4017, previously Rule 4014, adopted
      November 22, 1965, effective June 1, 1966; renumbered
      Rule 4017 July 23, 1973, effective 60 days hence; Comment
      revised January 28, 1983, effective July 1, 1983; rescinded
      September 13, 1995, effective January 1, 1996, and
      replaced by present Rule 522. Present Rule 4017 adopted
      September 13, 1995, effective January 1, 1996. The
      January 1, 1996 effective dates extended to April 1, 1996;
      the April 1, 1996 effective date extended to July 1, 1996;
      renumbered Rule 522 and amended March 1, 2000,
      effective April 1, 2001; Comment revised April 28, 2006,
      effective August 1, 2006 [.] ; amended December 7, 2018,
      effective April 1, 2019.



*            *             *             *             *              *

COMMITTEE EXPLANATORY REPORTS:

Final Report explaining the provisions of the new rule published
with Court's Order at 25 Pa.B. 4116 (September 30, 1995).

Final Report explaining the March 1, 2000 reorganization and
renumbering of the rules published with the Court’s Order at 30
Pa.B. 1477 (March 18, 2000).


                                     9
Final Report explaining the April 28, 2006 revision to the Comment
concerning electronic monitoring published with the Court’s Order
at 36 Pa.B. 2279 (May 13, 2006).

Final Report explaining the December 7, 2018 amendments
concerning material witnesses under the age of 18 years published
with the Court’s Order at 48 Pa.B.   (      , 2018).




                                 10